Citation Nr: 1121689	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for total knee replacement, right knee, with degenerative joint disease and scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In January 2009 and June 2010 the Board remanded this matter to the agency of original jurisdiction (AOJ), which was the RO via the Appeals Management Center (AMC), for additional development.  The matter has been returned to the Board for appellate consideration.  

The Veteran had requested a hearing before a member of the Board.  In July 2010 VA received a written statement in which the Veteran withdrew his request.  


FINDINGS OF FACT

1.  The Veteran's total knee replacement, right knee, with degenerative joint disease results in less than intermediate degrees of residual weakness, pain or limitation of motion, and does not result in subluxation or lateral instability, flexion limited to less than 90 degrees, extension limited to less than 10 degrees, ankylosis, or any impairment of the tibula and fibula.  

2.  Scars of the Veteran's right knee are of less than 39 sq. cm. in area or areas, are not painful, deep, or unstable, do not limit motion of his right knee, and do not cause limitation of function of his right knee.  


CONCLUSION OF LAW

The criteria have not been met for a disability rating higher than 30 percent for the Veteran's total knee replacement, right knee, with degenerative joint disease and scars.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5260, 5261 (2010), 4.118 Diagnostic Codes 7802-7805 (2008 & 2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

VA received the Veteran's claim for an increased rating in April 2005.  The relevant temporal focus for adjudication his increased rating claim is therefore from April 2004 until the date of this Board decision.  See Hart, 21 Vet. App. at 509.  

Service connection for torn medial and lateral meniscus of the Veteran's right knee was established in an August 1996 rating decision and a 20 percent rating was assigned.  The Veteran had a right knee replacement (prosthetic) in 2003.  Effective in September 2004, his rating was increased to 30 percent and the disability was then listed as total knee replacement, right knee formerly torn medial and lateral meniscus with degenerative joint disease.  Due to surgical treatment of his right knee, total (100 percent) temporary ratings were in effect from July 17, 2003 to September 1, 2004, March 7, 2005 to May 1, 2005, and March 5, 2009 to May 1, 2009.  

A diagnostic code designation of "5010-5055" has been assigned by the RO for his right knee disability.  This hyphenated code indicates that his disease itself, traumatic arthritis, is rated based on the residual condition "knee replacement (prosthesis)."  See 38 C.F.R. § 4.27 (2010).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under Diagnostic Code 5055, for one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  Id.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  Id.  

Arthritis, whether traumatic or degenerative, is be rated under the criteria found at the appropriate diagnostic code for limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable (zero percent) rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees.  

All evidence shows that the Veteran has not had lateral instability, recurrent subluxation, any impairment of the tibia or fibula, or ankylosis of his right knee.  Hence, the criteria found at Diagnostic Codes 5256, 5257, and 5262 are not for application.  

The Veteran has undergone surgery to treat his right knee disability and has one scar approximately 27 cm. long by 1 cm. wide along with four very small scars (three of which are 1 cm. by 1 mm. and the fourth 2 cm by 1 mm) from arthroscopic procedures.  Hence, the Board has considered ratings for scars.  

During the pendency of the Veteran's claim and appeal, the criteria for rating disability due to scars were changed by an amendment to the rating schedule that became effective on October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008). Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

Prior to October 23, 2008, scars, other than of the head, face, or neck, that were deep or that cause limited motion were assigned a 40 percent rating if of area or areas exceeding 929 sq. cm., a 30 percent rating if exceeding 465 sq. cm., a 20 percent rating if exceeding 77 sq. cm., and a 10 percent rating if exceeding 39 sq. cm.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).  

Prior to October 23, 2008, scars, other than of the head, face, or neck, that were superficial and that do not cause limitation of  motion are assigned 10 percent rating if of area or areas of 929 sq. cm.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

Note (1) under both Diagnostic Code 7801 and 7802 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, would be separately rated and combined by application of 38 C.F.R. § 4.25.  38 C.F.R. § 4.118 (2008)

A superficial unstable car is assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of skin over the scar.  Id. at note (1).  

Prior to October 2008, scars that were painful on examination are assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars were to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Effective October 23, 2008, Note (1) under Diagnostic Codes 7801 and 7802 was expanded for clarification.  This note clarified that multiple ratings could be assigned when a scar or scars affected some combination of extremities, or extremity or extremities and a portion of the trunk, or posterior and anterior portions of the trunk.  38 C.F.R. § 4.118 (2010).  Application of this note makes no substantive difference in this case because, as explained below, the Veteran does not have service connected scars or scar that could be rated as compensable.  

Effective October 23, 2008, Diagnostic Code 7803 was eliminated and Diagnostic Code 7804 was changed to encompass both unstable and/or painful scars.  Under the revised Diagnostic Code 7804 five or more scars that are unstable or painful are assigned a 30 percent rating, three or four scars that are unstable or painful are assigned a 20 percent rating, and one or two scars that are unstable or painful are assigned a 10 percent rating.  38 C.F.R. § 4.118 (2010).  Note (2) was added, providing that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of painful scars.  Id.  Note (3) was added, providing that scars evaluated under diagnostic Codes 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  Id.  

Again, this change makes no substantive difference in this case because the Veteran's scars are not painful or unstable.  

Effective October 23, 2008, Diagnostic Code 7805 was changed so that other scars and other effects of scars, evaluated under Diagnostic Codes 7801, 7802, and 7804, were to be evaluated for any disabling effects not considered in a rating provided under those other diagnostic codes.  Id.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

During the appeal period, the Veteran underwent VA compensation and pension (C&P) examinations of his right knee in November 2004, May 2005, November 2005, and December 2009.  All of the examiners stated that they had reviewed the Veteran's claims file and electronic medical records and all noted the relevant history of his knee disability and the Veteran's report of his current symptoms.  

As to the November 2004 examination, a history was provided, including that he underwent a total right knee replacement in treatment for his degenerative joint disease in July 2003 and required arthroscopic removal of cement in May 2004.  He reported daily pain of the right knee which is usually 4 or 5 on a scale of 10 but that the he has daily flare-ups of 7 out of 10 pain during which he has to sit or lie down and that these can last for several hours.  He reported that walking a block or being on his feet for more than 15 minutes aggravated his knee.  

He reported that he had been unemployed since December 2003 but did not lose any days of work due to his knee.  He reported that he had previously worked as a farmer and rancher but his right knee prevented him from riding horses or handling cattle.  

Physical examination of his right knee found no swelling or discoloration. He had a scar from his 2003 total knee replacement that was 20 cm. long and less than 1 cm. wide, not adhered to underlying structures, well healed, and not tender to palpation.  He reported pain to general palpation of the knee and complained of pain at the end point of flexion of the knee.  Range of motion was to 106 degrees of flexion and 2 degrees of extension.  He underwent repetitive motion of  five half squats without further pain, fatigue, weakness, incoordination, or further loss of motion.  He reported that during flare-ups he loses an additional 15 degrees of flexion but no has no further loss of extension.  This examination report is against a finding that his right knee disability approximated the schedular criteria for a higher or additional rating.  

February 2005 VA treatment notes document the Veteran's report of symptoms of hyperextension and instability of the right knee with pain.  The findings at that time however tend to show that what he was experiencing was not instability but symptoms related to a cement fragment from his arthroscopy.  There are no findings that he actually had any instability or hyperextension, simply the Veteran's description of his symptoms.  The March 2005 arthroscopy report did not find any instability, only a cement fragment.  This evidence therefore does not show that the Veteran's right knee disability approximated the schedular criteria for a higher or additional rating.  

Turning to the May 2005 examination report, the Veteran reported that his right knee hurt all the time but is worse when the weather is cold.  He reported that he had some swelling since his arthroscopy of a couple months earlier and that his right knee felt warm, stiff, and weak, but was not red and that he had no locking or giving way.  He reported that the knee tires after walking 1/2 mile.  He also reported that he has had flare-ups that have caused him to alter his activities.  

The examiner stated that there had been no subluxation, dislocation, or inflammatory arthritis, and remarked that the Veteran's walking is limited and he cannot do farm work any longer.  He reported that he does odd jobs around his properties including lawn mowing and car repairs.  

Physical examination revealed mild chronic swelling and increase in temperature of the right knee but no redness.  There was mild loss of quadriceps muscle on the left with a 2 cm smaller circumference of the thigh.  He had mild tenderness on palpation along the joint line.  His right knee was stable on drawer and collateral ligament testing and McMurray's testing was negative.  There was no weakness of the knee.  He complained of pain on active range of motion of the knee but there was no wincing or grimacing or other objective evidence of pain, at 90 degrees of flexion.  There was no evidence of additional loss of  motion or pain, weakness, incoordination, or fatigability on repeated use of the knee.  Range of motion was from 0 degrees of extension to 112 degrees of flexion.  

During the September 2005 examination, the Veteran reported that he had numbness around the incision line of his surgery (which the examiner indicated was normal) and still had some pain.  He reported that things he could not do included running.  He stated that pain on a normal day is of level 4 (out of 10).  He denied any flare-ups.  He reported that he did not think that his right knee swells but it feels hot and red all of the time.  He reported that he has no giving way or locking or episodes of dislocation or recurrent subluxation.  He reported that he could not run due to the knee problems but did walk 2 miles per day.  

Physical examination revealed a 17 cm. long  well healed elliptical incision of about 1/2 cm in width.  He had mildly decreased right knee flexion with no problems getting in or out of a chair or getting off and on off the examination table.  Examination found no swelling and no temperature abnormality or redness.  He complained of mild pain along the medial joint line.  Drawer test was negative as was collateral ligament testing.  There was no weakness of the right knee.  

He did not wince or grimace through the range of motion of his right knee.  Flexion was to 120 degrees and extension was to 2 degrees.  After repetitive motion of 5 squats there was no objective evidence of pain; there was no fatigue, weakness, lack of endurance, or incoordination, and the examiner stated that she did not see any loss of motion.  Range of motion was measured as to 105 degrees of flexion and 8 degrees of extension after repetitions.  

These 2005 examination reports show that the Veteran's right knee disability did not approximate the schedular criteria for a higher or additional rating.  His degree of disability and symptoms are contemplated by the 30 percent rating under Diagnostic Code 5055 and do not rise to the level of intermediate degrees of weakness, pain, or limitation of motion.  

A January 2006 report, associated with the Veteran's records obtained from the Social Security Administration, is of record.  "M.A.S.," D.O. examined the Veteran's right knee and took a history from the Veteran.  The Veteran reported that he could not flex his knee past 90 degrees, his knee hurt, and his knee "grinds" a lot.  He reported that his knee had never completely given out on him but it felt like it could.  Dr. M.A.S. described his surgical scar as measuring 19 cm but did not indicate that the scar was deep, painful, unstable or otherwise caused any limitation of function.  She stated that his right knee lacked 10 degrees of complete extension, and there was crepitus to palpation.  Following x-rays of his knees, she listed an impression of a stable total knee prosthesis with two loose cement fragments that did not impinge on the joint space.  She stated that his right knee arthroplasty would prevent him from sitting or standing for longer than one hour without the opportunity to get up and move and exercise the knee. She also stated that he should avoid climbing, and he cannot stoop or knee.  

This evidence shows the most limited motion of record, the extension limited to 10 degrees.  Still, this limitation of extension is the only finding that would give rise to a compensable rating (10 percent) under a diagnostic code other than 5055.  His disability is rated at 30 percent during this period and therefore the Board finds that his rating contemplates this level of loss of motion.  In other words, these records do not show that the Veteran has an intermediate degree of residual weakness, pain, or limitation of motion for rating by analogy under Diagnostic Code 5261 or any other diagnostic code.  

September 2008 VA treatment notes indicate that stability of his right knee was good.  Notes from December 2008 include findings by the clinician that "upon stressing the medial and lateral collateral ligaments, it does feel as though his lateral collateral ligament is slightly more loose on the right, however, with good endpoints, not necessarily related to his complaints."  Assessment was status post right total knee arthroplasty with some ongoing discomfort.  In March 2009 another arthroscopy was performed to look for possible loose bodies.  The report indicates that his knee looked fine, there was no sign of loosening of the prosthetic and there is no mention of any abnormal findings related to instability.  

The December 2008 findings are somewhat vague - the clinician stating that it felt as if his ligament was slightly looser on the right.  Weighing this report with the examinations and treatment records before and after this date, which found no instability, the Board assigns more weight to those examination and clinical findings because they are not vague.  Hence, the preponderance of evidence is against assigning a rating for instability of the right knee for this period.  

During the December 2009 examination, the Veteran reported that he has pain of 3 out of 10, his knee aches when the weather changes, and that he has weakness, stiffness, deformity, instability, and giving way, locking, and effusion but no episodes of dislocation or subluxation.  He also reported that his right knee has swelling, heat, redness, and tenderness but no discharge or draining.  He reported that he as flare-ups of 8 out of 10 pain that occur every 1 to 2 months and last for 3 to 4 days.  He reported that working or walking too much precipitates the flare-ups and that nothing alleviates the flare-ups.  As to the effect on his ability to work, he explained that increases in pain cause him to stay inside and off of his leg for 1 to 2 hours  during flare-ups.  The examiner stated that it would be mere speculation to estimate the loss of function or motion during flare-ups.  

The Veteran reported that he is self employed and sometimes has to stay away for 2 hours a day to rest his knee.  He reported some limitiations in daily activities, such as taking longer than is typical to do house and yard work.  He reported that he can stand for 2 hours and walk 1/2 mile.  

Physical examination found his right knee to be without any redness, swelling, or warmth.  It was slightly larger than his left knee and there was point tenderness on the medial side.  He had a 26. 5 cm. by 1 cm. scar on the knee, along with four smaller scars of no more than 2 cm. by 1 mm. all of which were superficial, regular, smooth, and stable, without ulcercation or breakdown and were not tender to touch.  These had no inflammation, edema, keloid, induration or inflexibility and there was no limitation of function due to the scars.  His right knee exhibited no crepitation or grating with movement.  Regarding stability of medial and collateral ligaments, varus and valgus tests were negative.  Regarding stability of anterior and posterior cruciate ligaments, anterior drawer and Lachman tests were negative.  Meniscus was negative for McMurray's.  

Range of motion was measure to 115 degrees of flexion without subjective or objective evidence of pain.  Extension was to 5 degrees with subjective but no objective evidence of pain.  There was no muscle atrophy and he had good strength against resistance.  Three repetitions of flexion and extension caused additional pain, only on extension, but no additional fatigue, weakness, lack of endurance, or incoordination.  When he squatted he was only able to squat halfway and reported pain on extension.  The examiner listed his right knee extension as to 4 degrees both before and after 3 repetitions and his right knee flexion to 116 degrees before three repetitions and to 112 degrees after 3 repetitions.  

None of the examination reports show that the Veteran's right knee disability approximates the criteria for a higher or additional rating, including a rating for his scars.  Diagnostic Code 5055 contemplates residual pain, weakness, and limitation of motion because it refers to a minimum 30 percent rating, a 60 percent rating for severe painful motion or weakness, and directs the Board to assign ratings by analogy for intermediate degrees of pain, weakness, or limitation of motion. Therefore it is the ratings between 30 percent and 60 percent that contemplate rating by analogy.  

None of the examination reports show that the limitation of flexion to 60 degrees or less was approximated at any time on appeal when a 100 percent rating was not in place.  The most favorable evidence in this regard is that from the November 2004 and May 2005 examination reports.  In both cases flexion, even when considering pain, was not to less than 90 degrees.  This takes into account the Veteran's report in November 2004 that he lost 15 degrees of flexion during flare-ups.  Hence, limitation of flexion did not approximate even a compensable rating under the schedular criteria.  

None of the examination reports or other evidence shows limitation of extension to the point not contemplated by his 30 percent rating under Diagnostic Code 5055.  The most favorable evidence in this regard is the finding of extension limited to 10 degrees reported in the January 2006 report.  Although this meets the criteria for a 10 percent rating under Diagnostic Code 5261, the language of Diagnostic Code 5055 is such as to take into account some limitation of extension under the minimum rating.  His extension limited to 10 degrees is not an intermediate level of limitation of motion and does not warrant a rating under Diagnostic Code 5261.  

The examiners provided findings as to the Deluca factors.  Although there were reports of pain, there were no objective indications of pain, such as wincing or grimacing.  Regardless, even with the reports of pain, the difference in motion and the effects of pain were not so great at to find that the Veteran has intermediate or greater limitation of motion or pain or weakness not contemplated by the rating already assigned.  The results show only a minimal change in his right knee functioning due to pain.   

As to his reports of flare-ups, one of the examiner's provided an estimate of the additional loss of motion during flare-up but that increase in disability is not great enough to approximate a higher rating.  One examiner commented that it would be pure speculation to comment on additional loss of motion during flare-up.  This the Board finds needs no further explanation.  Other than merely recording what the Veteran states, it is self evident that it would be pure speculation to offer an estimate of additional loss of function or motion during flare-up.  The Board has considered the Veteran's report of his flare-ups but finds that these reported symptoms do not place his disability at the intermediate level not contemplated by the 30 percent rating under Diagnostic Code 5055.  

As to his scars, all references to his scars show that they comprise area or areas much less than 39 sq. cm. so his scars do not approximate the criteria for a compensable rating under either Diagnostic Codes 7801 and 7802.  His scars have always been found to be well healed, not tender or painful, not adhered to underlying structures, and not affecting function of his knee.  His scars therefore do not approximate the criteria for a compensable rating under Diagnostic Codes 7803, 7804, or 7805.  

Nor is referral for extraschedular consideration warranted in this case.  The Veteran essentially reports pain of his right knee.  He has exhibited loss of some motion of the knee.  Although he reports that it takes him longer to do certain types of activities, such as yard work and house work, and that he has to take some time away from his self employment and cannot engage in ranching and farming, this level of disability and symptoms is contemplated by the schedular criteria.  His limitation of motion is contemplated by Diagnostic Codes 5260 and 5261 and the resulting pain and fatigue is contemplated by 38 C.F.R. § 4.40 and  4.45.  There are no symptoms not contemplated by these provisions.  Given that the criteria allows for rating of up to 60 percent under Diagnostic Code 5055 for severe symptoms, it cannot be said that the schedular criteria does not contemplate the Veteran's level of disability.  For these reasons the Board declines to remand this issue for referral for extraschedular consideration.  

The Veteran has reported that his right knee causes him some problems working and the Board has considered how this brings up questions regarding a total rating based on individual unemployability (TDIU).  The RO denied a TDIU in February 2008 and the Veteran did not appeal that decision.  The Veteran has reported that he is self employed and has not, since the February 2008 decision, asserted that he cannot obtain and maintain a substantially gainful occupation.  For these reasons, the Board finds that there is no basis for granting a TDIU in this case.  

There are other treatment records associated with the claims file as well as records associated with the Veteran's claim for Social Security disability benefits.  Those records provide no evidence more favorable to the Veteran's claims than that already discussed.  

In summary, the preponderance of evidence is against a finding that, for any time on appeal, the Veteran's right knee disability approximates the criteria for a higher or additional rating, including for his scars, under any schedular criteria and against referring the issue for extraschedular consideration.  Hence, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2005, March 2006, and February 2009 that fully addressed all required notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

The duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Following the letters providing fully compliant notice, the Veteran has had a meaningful opportunity to participate in the processing of his claim and the AOJ has readjudicated his claim, most recently in a December 2010 supplemental statement of the case, thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board's remands to the AOJ were to provide the Veteran with additional VCAA notice, afford him an examination of his right knee, provide an opportunity for the hearing he had requested, and readjudicate his claim.  There has been compliance with these remands instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, assisted the Veteran in obtaining all available identified private treatment records, obtained records of his disability claim with the Social Security Administration, and provided several adequate examinations of his right knee.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 30 percent disabling for total knee replacement, right knee, with degenerative joint disease and scars is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


